Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/27/2020 and 5/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasa et al. (US 4,907,830 hereinafter “Sasa”) in view of Hitachi (JP 2008256108 A) and further in view of Strunk (US 2014/0333066 A1).
In regard to claims 4 and 5, Sasa discloses a pipe joint (Fig. 1, at 1) connecting a first pipe (Fig. 1, pipe connected to the male threaded end of 1) having conductivity and being grounded (In 1:10-24 and in 1:60-66 discloses the invention is related to steel pipes and metal pipe joints in houses, therefore the pipe connected to the pipe joint is conductive and grounded such that electrical currents can conduct through the metal pipe joint and to other connections in the house) and a second pipe (Fig. 1, 6) including a corrugated metallic pipe member (Fig. 1, 6 is a metallic corrugated pipe), the pipe joint comprising: 
a connection part (Fig. 1, joint 1) having conductivity and connected to the first pipe (In 1:60-66 discloses the entire coupling is made of metal and therefore joint 1 is conductive and connects to the first pipe by the threaded end); 
a housing part (Fig. 1, 3) having conductivity, engaged with the connection part (In 1:60-66 discloses the entire coupling is made of metal which includes 3 and therefore 3 is conductive and engaged with 1), and housing the second pipe inside the housing part by insertion of the second pipe along an axis direction of the second pipe (Fig. 2, 6 is inserted through 3);

wherein the second part includes a projection (Fig. 1, projection at 5 of the indicated second part that engages with 6 at the end facing away 1) projecting toward the corrugated pipe (Figs. 1 and 2); and 
wherein 
the conductive member further includes a third part (Figs. 1 and 2, end portion of 4 at 9) engaged with an outer edge of the second pipe housed in the housing part (Fig. 2, indicated third part engages with the outer edge of 6), 
the conductive member includes a part between the second part and the third part (See image below, a portion of 4 as shown below can be interpreted as a part between the second part and the third part), wherein the part does not contact the second pipe (See image below, the indicated part does not contact the indicated second pipe 6), 
the first part includes a surface (Fig. 1, surface at 11 of 4 that contacts 3) facing at least one side of the axis direction (Fig. 1, indicated surface at 11 faces at least one side of the axis direction), and 
the housing part is engaged with the connection part from the one side (Fig. 1, at 11) and fixes the second pipe through the conductive member (Fig. 1, contact 11 fixes 6 

    PNG
    media_image1.png
    327
    526
    media_image1.png
    Greyscale

	Sasa does not expressly disclose a conductive layer having lower electric resistance than metal forming the pipe member and covering the pipe member and the projection of the second part to be in contact with the conductive layer
to be in contact with the conductive layer.
In the related field of metal corrugated joints in houses, Hitachi teaches a conductive member (Fig. 4, conductive member 61) having a conductive projection contacting (Fig. 4, portion of 61 that contacts A3) a conductive sleeve (Fig. 4, metallic layer A3) surrounding a metal corrugated pipe (Figs.1 and 4, stainless steel corrugated pipe A1). 
It would have been obvious to one having ordinary skill in the art to have modified the corrugated pipe of Sasa to include a conductive layer surrounding the metal corrugated pipe and contacting the conductive member in order to have the advantage of lightning protection as taught by Hitachi in [0001].

It would have been obvious to one having ordinary skill in the art to have modified the material of the metal layer of Sasa in view of Hitachi to be made of copper or aluminum in order to have the advantage of a material having high electrical conductivity to protect stainless steel corrugated tubing as taught by Strunk in [0050-0051].
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Hitachi in view Strunk fails to disclose the subject matter of claim 1, the Examiner has withdrawn the rejection to claim 4 in view of the current amendments. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679